Exhibit 99.1 bluebird bio Reports Third Quarter 2016 Financial Results and Recent Operational Progress -Initiated HGB-207 Phase 3 study of LentiGlobin™ drug product in patients with transfusion-dependent beta-thalassemia (TDT) with non β0/β0 genotypes – -HGB-207 and all studies of LentiGlobin to incorporate manufacturing process 2 going forward – -Provided update on manufacturing process 2, LentiGlobin drug product regulatory progress in TDT and efforts to optimize outcomes in sickle cell disease (SCD) at Gene Therapy Day – -Established strategic T Cell Receptor (TCR) alliance in cancer immunotherapy with Medigene – -Received PRIME designation for LentiGlobin from European Medicines Agency – -Ended quarter with $727.6 million in cash, cash equivalents and marketable securities – CAMBRIDGE, Mass., November 2, 2016 – bluebird bio, Inc. (Nasdaq: BLUE), a clinical-stage company committed to developing potentially transformative gene therapies for severe genetic diseases and T cell-based immunotherapies for cancer, today reported business highlights and financial results for the third quarter ended September 30, 2016. “In recent months, we have made important advances in our gene therapy transduction and manufacturing processes, translational research and clinical development that will be critical for us to successfully bring LentiGlobin drug product to patients with transfusion-dependent β-thalassemia (TDT) and severe sickle cell disease (SCD). This includes implementing a new LentiGlobin manufacturing process that has been shown in vitro to consistently improve the percentage of cells transduced and vector copy number, and making a number of changes to the protocol for our ongoing severe SCD study that we believe have the potential to improve patient outcomes. We look forward to sharing initial clinical data from these improvements in 2017,” said Nick Leschly, chief bluebird. “In September we announced a strategic alliance with Medigene around TCRs against four targets, a significant step forward in our efforts to build a broad, fully integrated immuno-oncology franchise. We anticipate sharing further progress in oncology in the first half of 2017, with presentation of initial data from our Phase 1 study of bb2121, our anti-BCMA CAR T program in multiple myeloma.” Recent Highlights • PHASE 3 HGB-– In September, bluebird bio opened the company’s first Phase 3 study of LentiGlobin drug product. HGB-207 is a global, multi-center study in patients with TDT with non-β0/β0 genotypes. This study will incorporate the addition of bluebird bio’s transduction enhancers to the drug product manufacturing process, and will be conducted under the same Investigational New Drug application (IND) as previous studies of LentiGlobin drug product in TDT. This study, which will include adult and adolescent patients (cohort #1) and pediatric patients (cohort #2), is intended to be pivotal in the U.S. and confirmatory in the E.U. bluebird bio plans to initiate the HGB‑212 pivotal study of LentiGlobin drug product in patients with TDT with β0/β0 genotypes in 2017. • GENE THERAPY DAY – In October, bluebird bio held a Gene Therapy Day to provide updates on its LentiGlobin product candidate and its research, development and commercialization strategies. Highlights included: o A head-to-head in vitro comparison of manufacturing Process 1 and Process 2 consistently improved the percentage of cells transduced and vector copy number (VCN) in cells from TDT patients of all genotypes and severe SCD patients. o bluebird bio has implemented several amendments to the protocol of the ongoing HGB-206 study in severe SCD, with the goal of improving patient outcomes by increasing successful engraftment of transduced cells. o bluebird bio has reached general agreement with the U.S. Food and Drug Administration (FDA) and the European Medicines Agency (EMA) on the regulatory paths forward for LentiGlobin in TDT in the U.S. and E.U. • STRATEGIC TCR ALLIANCE WITH MEDIGENE – In September, bluebird bio and Medigene announced that they have established a strategic alliance in cancer immunotherapy focused on four TCR targets. Under the terms of the agreement, Medigene will be responsible for the generation and delivery of TCRs using its TCR isolation and characterization platform. Following collaborative preclinical development, bluebird bio will assume sole responsibility for the clinical development and commercialization of the TCR product candidates and will receive an exclusive license for intellectual property covering the resulting TCRs. • LENTIGLOBIN ACCEPTED INTO EUROPEAN MEDICINES AGENCY (EMA) PRIME PROGRAM – In September, the EMA granted access to its Priority Medicines (PRIME) scheme for LentiGlobin drug product in the treatment of patients with TDT. The PRIME initiative provides enhanced support and increased interaction to companies, with the goal of optimizing development plans and speeding regulatory evaluations to potentially bring innovative medicines to patients more quickly. To be accepted for PRIME, a therapy must demonstrate potential to benefit patients with unmet medical need through early clinical data or nonclinical data. Upcoming Anticipated Milestones • Presentation of updated TDT and SCD clinical data from the Northstar (HGB‑204), HGB-205 and HGB-206 clinical studies at the American Society of Hematology (ASH) annual meeting in December • Presentation of early data from CRB-401, the Phase 1 trial of bb2121 in relapsed/refractory multiple myeloma in the first half of 2017 Third Quarter 2016 Financial Results and Financial Guidance • Cash Position:Cash, cash equivalents and marketable securities as ofSeptember 30, 2016were $727.6 million, compared to$865.8 millionas ofDecember 31, 2015, a decrease of$138.2 million. • Revenues:Collaboration revenue was$1.6 millionfor the third quarter of 2016 compared to$1.3 millionfor third quarter of 2015. • R&D Expenses:Research and development expenses were$64.0 millionfor the third quarter of 2016 compared to$30.4 millionfor the third quarter of 2015. The increase in research and development expenses was primarily attributable to increased in-licensing milestones and fees, increased manufacturing costs and increased information technology and facilities costs to support the advancement of our clinical and pre-clinical programs, and increased employee payroll costs to support our overall growth. • G&A Expenses:General and administrative expenses were$14.6 millionfor the third quarter of 2016 compared to$13.7 millionfor the third quarter of 2015. The increase in general and administrative expenses was primarily attributable to increased employee compensation expense due to increased headcount, partially offset by decreased stock-based compensation expense. • Net Loss:Net loss was$77.0 millionfor the third quarter of 2016 compared to$42.9 million for the third quarter of 2015. • Financial guidance:bluebird bio expects that its cash, cash equivalents and marketable securities of$727.6 millionas ofSeptember 30, 2016will be sufficient to fund its current operations through 2018. About bluebird bio, Inc.
